UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1886


APRIL LEDFORD,

                     Plaintiff - Appellant,

              v.

WILLIAM LEDFORD; JASON LEDFORD; DAMIN LEDFORD; JARIN
LEDFORD,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:20-cv-00170-MR-DSC)


Submitted: December 21, 2021                                Decided: December 22, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


April Ledford, Appellant Pro Se. Dale Allen Curriden, VAN WINKLE LAW FIRM,
Asheville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      April Ledford appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing Ledford’s action without prejudice for failure to

exhaust tribal remedies. We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s order. Ledford v. Ledford, No. 1:20-cv-00170-

MR-DSC (W.D.N.C. July 20, 2021). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2